Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered March 27, 2001, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Any minor discrepancies in the witnesses’ descriptions of evidence merely went to the weight to be accorded the evidence by the jury, not its admissibility (see People v Julian, 41 NY2d 340 [1977]; People v Harris, 199 AD2d 636 [1993]; People v Carroll, 181 AD2d 904 [1992]).
The trial court’s Sandoval ruling was a provident exercise of *604discretion (see People v Sandoval, 34 NY2d 371 [1974]; People v Simmons, 213 AD2d 433 [1995]; People v Hunter, 180 AD2d 752 [1992]).
The defendant’s remaining contentions are without merit. Ritter, J.P., McGinity, Townes and Mastro, JJ., concur.